Case 3:20-cv-00375-JCH Document 1-1 Filed 03/18/20 Page 1 of 12




                EXHIBIT A
                      Case 3:20-cv-00375-JCH Document 1-1 Filed 03/18/20 Page 2 of 12


SUMMONS· CIVIL                                                                       For information on                                STATE OF CONNECTICUT
JD-CV-1 Rev. 1-20                                                                    ADA accommodations,
C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a, 52-48, 52-259;                                                                              SUPERIOR COURT
                                                                                     contact a court clerk or
P.B. §§ 3-1 through 3--21, 8-1, 10-13                                                                                                                      wwwJud.ct.gov
                                                                                     go to: www.iud.ct.gov/ADA.
Instructions are on page 2.
D    Select if amount, legal interest, or property in demand, not including interest and costs, is LESS than $2,500.
[RI Select if amount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE.
D    Select if claiming other relief in addition to, or in place of, money or damages.

TO: Any proper officer
By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.
Address of court clerk (Number, street, town and zip code)                                                Telephone number of clerk                   Return Date (Must be a Tuesday)
235 Church Street, New Haven CT 06510                                                                     ( 203 ) 503 - 6800                           03/03/2020
~   Judicial District               G.A.                 At (City/T'own)                                                                   Case type code (See list on page 2)
D   Housing Session             D   Number-              New Haven                                                                          Major: T                   Minor: 90
For the plaintiff(s) enter the appearance of:
Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)
Madsen, Prestley & Parenteau, LLC, 402 Asylum Street, Hartford CT 06103
                                                                                                                                             l   Juris number (if attorney or /aw firm)
                                                                                                                                                 415600
Telephone number                           I Signature of plaintiff (If self-represented)
( 860 ) 246 - 2466
The attorney or law firm appearing for the plaintiff, or the plaintiff if                                        E-mail address for delivery of papers under Section 10-13 of the
self-represented, agrees to accept papers (service) electronically                                               Connecticut Practice Book (If agreed)
in this case under Section 10-13 of the Connecticut Practice Book.                    [RI    Yes     0    No     pbprestley@mppjustice.com                                          .



     Parties              Name (Last, First, Middle Initial) and address of each party (Number; street; P.O. Box; town; state; zip; country, if not'lJSA)
     First           Name:      Weiss,Ann
    plaintiff                                                                                                                                                                             P-01
                     Add,ess: 87 Dunbar Lane, Hamden CT 06514
  Additional         Name:
   plaintiff         Address:
                                                                                                                                                                                          P-02

    First            Name:      Quinnipiac University
  defendant                                                                                                                                                                               D-01
                     Add,ess: 275 Mount Carmel Avenue, Hamden CT 06518
  Additional         Name:
  defendant          Address:
                                                                                                                                                                                          D-02

  Additional         Name:
  defendant          Address:
                                                                                                                                                                                          D-03

  Additional         Name:
  defendant                                                                                                                                                                               D-04
                     Address:

Total number of plaintiffs:                              ITotal number of defendants:                                   l D Form JD-CV-2 attached for additional parties
Notice to each defendant
1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.
2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
   ii must be filed on or before the second day after the Return Oate. The Return Date is not a hearing date. You do not have to come to
   court on the Return Date unless you receive a separate notice telling you to appear.
3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance
   form at the court address above, or on-line at https"//jud ct govlwebforms/.
4. If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
   your insurance representative. Other actions you may take are described in the Connecticut Practice Book, which may be found in a
   superior court law library or on-line at https"//www jud ct.goylpb him.
5. If you have questions about the summons and complaint, you should talk to an attorney.
    The court staff is not allowed to give advice on legal matters.
 Date                                                                                         [BJ   Commissioner of Superior Court    Name of person signing
 01/16/2020                                                                                   .0                             Clerk    Todd D. Steigman
 If this summons is signed by a Clerk:                                                                                                                        For Court Use Only
 a. The signing has been done so that the plaintiff(s) will not be denied access to the courts.                                                   File Date

 b. It is the responsibility of the plaintiff(s) to ensure that service is made in the manner provided by law.
 c. The court staff is not permitted to give any legal advice in connection with any lawsuit.
 d. The Clerk signing this summons at the request of the plaintiff(s) is not responsible in any way for any
      errors or omissions in the summons, any allegations contained in the complaint, or the service of the
      summons or complaint.
 I certify I have read and    Signed (Self-represented plaintiff)                               Date                                               Docket Number
 understand the above:
                                                                                            Page 1 of 2
      Case 3:20-cv-00375-JCH Document 1-1 Filed 03/18/20 Page 3 of 12




RETURN DATE: MARCH 3, 2020

ANN WEISS,                                                    SUPERIOR COURT
     Plaintiff
                                                              JUDICIAL DISTRICT OF
V.                                                            NEW HAVEN AT NEW HAVEN

QUINNIPIAC UNIVERSITY,
          Defendant                                           JANUARY 15, 2020

                                          COMPLAINT

     1. Plaintiff, Ann Weiss, is an individual currently residing in Connecticut. At all times

        relevant to this complaint, Plaintiff was employed by Quinnipiac University. Plaintiff

        was born in 1956.

     2. Defendant, Quinnipiac University, is an educational institution located in Hamden,

         Connecticut. At all times relevant to this complaint, Defendant was Plaintiff's employer.

     3. Defendant, Quinnipiac University, qualifies as an employer and is subject to the

         requirements of the Age Discrimination in Employment Act of 1967 and the Connecticut

         Fair Employment Practices Act.

     4. Defendant, Quinnipiac University, has more than 20 employees.

     5. In September 2001, Plaintiff began working for Defendant in the position of a Registered

         Nurse in Defendant's Student Health Services.

     6. At the time of her hiring by Defendant, in addition to having her R.N., Plaintiff had a

         Bachelor's Degree in Nursing, and over 20 years of substantial relevant experience as a

         Clinical Nurse at Yale New Haven Hospital and Duke University Medical Center,

         including inpatient adolescent and young adult medicine, surgery, and psychiatric

         specialties.
 Case 3:20-cv-00375-JCH Document 1-1 Filed 03/18/20 Page 4 of 12




7. Throughout her employment with Defendant, Plaintiff performed her job duties and

   responsibilities in a professional and competent manner, and received above average or

   excellent performance review.

8. During her employment with Defendant, Plaintiff regularly averaged twenty or more

   patients during the highest volume clinic hours, providing assessment, triage, education

   and care. She attended and participated in all staff meetings, oriented new employees,

   including a newly hired Assistant Director of Student Health Services. She regularly

   initiated review and change in policy to improve practice, including a switch from a

   walk-in to a provider appointment model, improved documentation and creating

   brochures about Student Health Services for students and parents. She was instrumental

   in creating a training manual for all staff, and was involved in the creation and

   implementation of an Electronic Health Record system, providing clinical data to update

   the system over a ten year period of time. She was fully qualified in all domains within

    Student Health Services, including assisting with provider clinics.

9. In 2018, Plaintiff was informed that the performance review tool was being revised and

    that the standard was going to be "meets expectations" no matter what the realistic

    evaluation was. When she reviewed her performance evaluation for 2018, Plaintiff found

    that although the language and comments about her performance were the same as or

    similar to her previous reviews, but the ratings were difference. Whereas prior to 2018

    her performance received the highest rating (! on a scale of 1 to 4, where 1 is the highest

    rating, indicating excellent performance, and 4 is the lowest, indicating poor

    performance), under the new rating system the same performance was rated merely as


                                              2
 Case 3:20-cv-00375-JCH Document 1-1 Filed 03/18/20 Page 5 of 12




   "meets expectations" (on a scale of five rankings from unsatisfactory to exceptional, with

   Meets Expectations being the middle level ranking, with two rankings - Unsatisfactory

   and Needs Improvement - below, and two rankings - Exceeds Expectations and

   Exceptional- above).

10. Shortly after receiving her performance review, in a meeting with Monique Drucker, Vice

   President of Student Affairs, and a representative of Human Resources, on May 30, 2018,

   Plaintiff was informed of a planned reduction of hours in Student Health Services, from

   24 hours, seven days per week, to 12 hours during the week and 8 hours on the weekend.

   Due to the reduction in hours, there would be a commensurate reduction in staffing at

   Student Health Services, resulting in a loss of employment for some members of the staff.

   Plaintiff was given no clear description of the selection process for determining who

   would be terminated and who would be retained; she was simply told that everyone

    would have to reapply for the positions that would remain after the reduction in staffing.

    She was given a job description, which included a requirement for a Bachelor's Degree in

    Nursing. Plaintiff asked if the per diem nurses would be included in this process, and was

    informed by Ms. Drucker that they would be.

11. On June 4, 2018, the positions available in Student Health Services were posted

    internally. Plaintiff noticed that the requirement for a Bachelor's Degree in Nursing had

    been removed from the job description, and when she asked why this had been done, she

    was told that it was so that all of the current employees could be considered for the post-

    reduction positions.




                                              3
 Case 3:20-cv-00375-JCH Document 1-1 Filed 03/18/20 Page 6 of 12




12. Plaintiff sent in her application for employment electronically, and included three

   references as requested by the posting. The references were from Philip Brewer, M.D.;

   Professor Jeanne LeVasseur, who had a clinical appointment at Student Health Services

   for several years; and Dr. Alice Holland, the former Director of Student Health Services.

   Plaintiff had worked with all of these individuals during her employment with Defendant,

   and they were familiar with her work ethic and performance.

13. On June 6, 2018, Plaintiff interviewed with the current Director of Student Health

    Services, Christy Chase, DNP; Director of Student Health Services and Assistant Director

    of Student Health Services, Nancy Hunter MSN; and Dr. Brewer, MD. At the start of the

    interview, Ms. Chase stated that she wasn't going to consider references, since she knew

    everyone so well. During the interview, Plaintiff was asked where she saw herself in five

    years' time; when Plaintiff objected to the ageist nature of the question, it was changed to

    where did she see Student Health Services in five years' time. Plaintiff was later told by

    other interviewees that although they were asked the second question, they did not recall

    being asked the first, or any other age-related questions.

14. On June 21, 2018, Plaintiff received an email setting up a meeting with Human

    Resources on the following day to discuss her "candidacy" for a post-reduction RN

    position. Contrary to the meeting's stated purpose in the email, when Plaintiff arrived at

    the meeting, she was told she was being terminated. Plaintiff asked how this decision

    was arrived at and was told by Ms. Drucker that they looked at "experience, annual

    reviews, and in consultation with Christy Chase, Nancy Hunter and Philip Brewer."

     When Plaintiff stated that this did not answer her question, Stephanie Matthews, the


                                               4
 Case 3:20-cv-00375-JCH Document 1-1 Filed 03/18/20 Page 7 of 12




   Human Resources representative present at the meeting launched into a review of the exit

   paperwork, and no other questions asked by Plaintiff were answered. The meeting lasted

   approximately 15 minutes, at which point, after 17 years of exemplary service, Plaintiff

   found herself out of a job.

15. Many of the individuals retained after the reduction in staff had significantly less

    substantive experience than Plaintiff; some had never worked with providers or specialty

    clinics[Women's Health], and were accustomed to seeing only 2-4 patients per shift.

    Some of the individuals retained had previously been warned about the misuse of the

    appointment appliance to give themselves more free time at the inconvenience of the

    students attempting to make appointments. The staff retained, including several recently

    hired part time staff who were given full time positions, were almost all significantly

    younger and less experienced than Plaintiff. Some had very little experience in student

    health, and lacked a bachelor's degree.

16. On or about December 13, 2018, Plaintiff filed charges of discrimination with the

    Commission on Human Rights and Opportunities (CHRO) against Quinnipiac University.

    Those charges of discrimination alleged violations, inter alia, of the Connecticut Fair

    Employment Practices Act, and were designated as CHRO No. 1930333.

17. On or about October 22, 2019, the CHRO issued a release of jurisdiction with respect to

    those claims.




                                               5
   Case 3:20-cv-00375-JCH Document 1-1 Filed 03/18/20 Page 8 of 12




COUNT ONE:           YJQI,A.TJQN QF CQNNF,CIJCUI Fi\IB EMPLQYMENI
                     PRACTICES ACT

  18. Based on the foregoing, Defendant violated Plaintiff's rights under the Connecticut Fair

      Employment Practices Act, Conn. Gen. Stat. § 46a-5 l et seq.

  19. Plaintiff is a member of a protected class under CFEPA based on her age.

  20. Defendant subjected Plaintiff to disparate treatment by subjecting her to an incrementally

      subjective layoff process and terminating her employment, and by discriminating against

      Plaintiff because of her age.

  21. Defendant acted with reckless disregard of Plaintiff's rights.

  22. As a consequence of Defendants' conduct, Plaintiff suffered damages, including, but not

      limited to, lost wages and compensation and benefits, and compensatory damages.

  23. Plaintiff has also incurred, and continues to incur, attorney's fees and costs.

COUNTTWO:             RETALIATION IN VIOLATION OF CONNECTICUT FAIR
                      EMPLOYMENT PRACTICES ACT

   1-23. Paragraphs One through Twenty-three of Count One are incorporated as Paragraphs

   One through Twenty-three of this Count Two as if fully set forth herein.

   24. Based on the foregoing, Defendant retaliated against Plaintiff in violation of the

       Connecticut Fair Employment Practices Act, Conn. Gen. Stat. § 46a-5 l et seq.

   25. Plaintiff engaged in protected activity, including by complaining about and opposing

       discriminatory employment practices.




                                                 6
 Case 3:20-cv-00375-JCH Document 1-1 Filed 03/18/20 Page 9 of 12




26. Defendant had knowledge of Plaintiff's protected activity and subjected Plaintiff to acts

   of retaliation and discrimination because of Plaintiff's protected activity.

27. Defendant's actions were intentional or undertaken with reckless indifference to

    Plaintiffs rights.

28. As a result of Defendant's violation of Plaintiff's rights, Plaintiff suffered damages.

29. As a further result of said violation, Plaintiff has also incurred, and continues to incur,

    attorney's fees and costs.




                                                7
    Case 3:20-cv-00375-JCH Document 1-1 Filed 03/18/20 Page 10 of 12




DEMAND FOR RELIEF

       Plaintiff hereby demands Judgment against Defendant, a Trial by Jury, and other relief,

including, but not limited to the following:

                       1.      Compensatory damages, economic damages, and non-economic

               damages, including, but not limited to, damages for lost compensation, wages and

               benefits, retirement benefits, loss of enjoyment, and emotional distress.

                       2.      Appropriate legal, remedial, and equitable reliefrelating to

               Plaintiffs pay grade and pay step and increase in compensation;

                       3.      Liquidated damages.

                       4.      Attorney's fees and costs.

                       5.      Punitive damages.

                       6.      Interest.

                        7.     Other relief that in law or equity may pertain.




                                                       PLAINTIFF,
                                                       ANN
                                                       By:
                                                             IT''fluAfH
                                                                    /s~( ()It[:
                                                                         \7B _
                                                       Todd D. Steigman, Esq.
                                                       Madsen, Prestley & Parenteau, LLC
                                                       Juris No. 415600
                                                       402 Asylum Street
                                                       Hartford, CT 06103
                                                       Tel: (860) 246-2466;
                                                       Fax: (860) 246-1794
                                                       tsteigman@mppjustice.com




                                                   9
     Case 3:20-cv-00375-JCH Document 1-1 Filed 03/18/20 Page 11 of 12




RETURN DATE: MARCH 3, 2020

ANN WEISS,                                                 SUPERIOR COURT
     Plaintiff
                                                         JUDICIAL DISTRICT OF
V.                                                   NEW HAVEN AT NEW HAVEN

QUINNIPIAC UNIVERSITY,
          Defendant                                        JANUARY 15, 2020


                        STATEMENT OF AMOUNT IN DEMAND

       The amount in demand is greater than $15,000.00, exclusive of interest and costs.


                                                     PLA
                                                     ANN
                                                     By:_+u:-"-'-..."---"+'-,4-
                                                     Todd D. Steigman, Esq.
                                                     Madsen, Prestley & Par'linteau, LLC
                                                     Juris No. 415600
                                                     402 Asylum Street
                                                     Hartford, CT 06 I 03
                                                     Tel: (860) 246-2466;
                                                     Fax: (860) 246-1794
                                                     tsteigman@m11pjustice.com




                                                10
    Case 3:20-cv-00375-JCH Document 1-1 Filed 03/18/20 Page 12 of 12



                               Officer's Return

                   WRIT, SUMMONS AND COMPLAINT RETURN

                        (Personal and Abode Service)


STATE OF CONNECTICUT)
                    )      ss: HAMDEN             JANUARY 16,2020
COUNTY OF NEW HAVEN)


Then and there by virtue hereof,of this original,scanned and or
uploaded Writ,Summons and Complaint,and Statement Regarding
Amount in Demand,I served the within named defendant,
QUINNIPIAC UNIVERSITY

By leaving with and in the hands of said defendant,LUCILLE
G.MAROTTOLO,ASSOCIATE VICE PRESIDENT AND PERSON AUTHORIZED
TO ACCEOT SERVICE FOR QUINNIPIAC UNIVERSITY


The within and foregoing is the original,scanned and or uploaded
Writ,Summons and Complaint,and Statement Regarding Amount in
Demand,with my doings thereon endorsed.


                                  ATTEST:

FEES:   Travel $ 24.00
        Service  40.00
        Pages    10.00
        Ends.     1. 60           STATE MARSHAL H.Mark DeAngelis
        Fees                      P.O. Box 185471
                                  Hamden, CT 06518
TOTAL            $ 75.60          (203) 215-7857
